IN THE SUPREME COURT OF THE STATE OF NEVADA

IN THE MATTER OF THE SEARCH OF No. 81509
THE RESIDENCE AND PROPERTY
LOCATED AT 1731 SUNSET COURT,

 

 

GARDNERVILLE, NEVADA 89410 F L E
JAMES KOSTA,

Appellant, JUN 14 2022
VS. ELIZABETH A. BROWN

 

CLERK OF SUPREME COURT
THE STATE OF NEVADA, oa ty
Respondent. PEST CLES

 

ORDER DISMISSING APPEAL AND VACATING ORAL ARGUMENT

Pursuant to the stipulation of the parties, and cause appearing,
this appeal is dismissed. Further, the oral argument in this matter
currently scheduled for June 16, 2022, at 3:00 p.m. is vacated.

It is so ORDERED.

Silver

cc: Hon. Thomas W. Gregory, District Judge
Carolyn Worrell, Settlement Judge
Clark Hill PLC
Douglas County District Attorney/Minden
Douglas County Clerk

Supreme Count
OF
NEVADA

(0) 197A <> 47-139889